IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-28,862-04




EX PARTE WILLIAM C. TUTT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1992CR3211C-W1 IN THE 28,862-04 DISTRICT COURT
FROM BEXAR COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
robbery with a deadly weapon, and was sentenced to seventeen years’ imprisonment. 
            On October 26, 2009, the trial court made findings of fact and conclusions of law,
recommending that relief be denied.  However, the trial court’s findings contain an inconsistency,
in that the trial court finds both that Applicant was released to mandatory supervision, and that he
is ineligible for mandatory supervision.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for finding of fact #2.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.
 
 
 
Filed: November 25, 2009
Do not publish